Opinión de conformidad en parte y disidente en parte emi-tida por el
Juez Asociado Señor Fuster Berlingeri.
Estoy conforme con lo dispuesto por la mayoría en este caso en lo que se refiere a la responsabilidad de la parte demandada por la explosión de la batería en cuestión que causó graves daños a la parte demandante. Disiento, sin embargo, con el dictamen de la mayoría con respecto a los honorarios de abogado.
El caso ante nos es realmente bastante sencillo. El de-mandante Aponte Rivera sufrió serios daños físicos ocasio-nados por la explosión de la batería de su vehículo de motor. Ello ocurrió luego de que Aponte Rivera movió con sus manos los conectores de los polos de la referida batería, debido a que su vehículo no le había encendido antes cuando intentó prenderlo. Como bien señala la mayoría en su opinión, lo que causó la explosión de la batería fue pre-cisamente que el demandante, por desconocimiento, movió los polos de la batería. Aponte Rivera hizo lo que cualquier persona hubiese hecho ordinariamente de haber estado en una situación similar. El demandante actuó así porque las advertencias de la batería no indicaban que no se podían mover dichos polos. En ninguna parte de la batería, ni en los documentos entregados con ésta al demandante cuando la compró, aparecían advertencias que le avisaran al con-sumidor que mover los conectores de los polos podría oca-sionar una explosión de la batería.
Sobre lo anterior, es menester resaltar que al tribunal de instancia le mereció entera credibilidad la prueba peri-cial aportada por la propia demandada Sears Roebuck de Puerto Rico, Inc. Conforme al perito en cuestión, un ex-perto en baterías con más de 40 años de experiencia, la causa del accidente del demandante no fue ningún defecto de la batería, sino más bien la acción de éste de mover los conectores de los polos de la batería, al no lograr encender su automóvil. Dicho perito admitió que la referida acción *851del demandante es lo que cualquier ciudadano promedio hubiese hecho en tales circunstancias.
En vista de lo anterior, procede imponerle toda la res-ponsabilidad por la explosión de la batería a la parte de-mandada, ya que ésta había incumplido con el deber de ofrecer al usuario advertencias e instrucciones adecuadas en torno a los riesgos inherentes a la batería, conforme a los pronunciamientos normativos de Rivera et al. v. Superior Pkg., Inc. et al., 132 D.P.R. 115 (1992). Eso fue precisa y correctamente lo que resolvió el tribunal de instancia, el cual expresamente señaló que “resolvemos que Sears res-ponde por insuficiencia en el aviso dado, aún frente a un angloparlante”.
Visto que el elemento decisivo en este caso es la ausen-cia de aviso adecuado sobre los riesgos de mover los polos de la batería, sobre el cual no hay controversia legítima alguna, y teniendo en cuenta que la determinación de si hubo temeridad es discrecional del tribunal sentenciador, no creo que el foro de instancia abusó de sus prerrogativas al imponer honorarios de abogado. En mi criterio, éste es en realidad un caso común de daños y perjuicios, que se pudo haber resuelto sin grandes complicaciones litigiosas. Según surge de la sentencia del tribunal a quo, el perito de la parte demandada había intervenido como tal anterior-mente en otros casos que trataban con situaciones simila-res a las de éste. Más aún, la parte demandada no presentó defensa afirmativa alguna en torno a la insuficiencia de las advertencias de la batería en cuestión, ni ofreció evidencia alguna que desvirtuara las alegaciones del demandante so-bre la referida deficiencia en las advertencias. En tales cir-cunstancias, la insistencia de la parte demandada en pro-longar el pleito innecesariamente justificó la imposición por el tribunal sentenciador de honorarios de abogado, con cuya determinación este Tribunal no ha debido intervenir. Por ello, aunque estoy conforme con la parte principal de la opinión de la mayoría, disiento en lo relativo a su dictamen sobre los honorarios de-abogado.
*852— Ch-